Citation Nr: 1018266	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-11 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under the provisions of Chapter 35, Title 38 of the United 
States Code for training received at ICPR Junior College. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The record shows that the appellant is the spouse of a 
Veteran who has been determined by VA to be permanently and 
totally disabled.  Although the Veteran's status is thus 
identified, the specific dates of the Veteran's active duty 
service are not documented in the appellant's education 
claims file currently before the Board. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 administrative 
decision by the Department of Veterans Affairs (VA) Education 
Center located at the Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  Dependents' Educational Assistance (DEA) eligibility was 
established by rating decision dated May 18, 1995, effective 
as of April 20, 1995, and the appellant was notified of that 
determination on May 26, 1995.

2.  The delimiting date of eligibility for the use of DEA 
benefits, occurring ten years after the most advantageous 
(i.e. latest) beginning date of eligibility, was May 26, 
2005.

3.  There is no evidence of a request to extend the period of 
eligibility due to physical or mental disability of the 
appellant.

4.  The appellant's application for DEA benefits was received 
on August 29, 2008.




CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under the 
provisions of 38 U.S.C. Chapter 35 have not been met.  38 
U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
21.3021, 21.3046, 21.3047 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act 
of 2000 (VCAA), describes the notification and assistance 
obligations owed to claimants by VA.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  The intended 
effect of the implementing regulation is to establish clear 
guidelines regarding the timing and scope of assistance that 
VA is required to provide to a claimant who files a 
substantially complete application for VA benefits.  38 
C.F.R. § 3.159 (2009).  

However, the Court of Appeals for Veterans Claims has held 
that the VCAA statutory and regulatory provisions do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation alone, rather than consideration of 
the factual evidence.  See Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant appeal, the facts are not in dispute.  
Resolution of the appeal is solely dependent upon the 
interpretation of the regulations pertaining to the 
assignment of beginning and ending eligibility dates for DEA 
benefits.  In other words, the law, and not the evidence, is 
dispositive of the claim.  Thus, the VCAA is not applicable 
and no further notice or assistance action is required.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



Eligibility Period for Dependents' Educational Assistance

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature that results 
from a service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i).

Under 38 U.S.C.A. § 3512(b)(1)(A), eligibility for such 
benefits extends 10 years from the date (as determined by the 
Secretary of Veterans Affairs) that the person becomes an 
eligible person within the meaning of 38 U.S.C.A. § 
3501(a)(1).  Under the rule regarding the payment of 
educational assistance benefits under 38 U.S.C. Chapter 35 
for a veteran's spouse, the beginning date of eligibility for 
a spouse of a veteran with a permanent and total disability 
evaluation effective after November 30, 1968 is the effective 
date of the veteran's total and permanent rating or the date 
of notification, whichever is more advantageous to the 
spouse.  See 38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 
21.3046(a).

Here, the evidence of record shows that the appellant is the 
spouse of a veteran with a permanent and total disability 
evaluation.  Internal VA documentation confirms the effective 
date of the Veteran's total and permanent rating as April 20, 
1995.  The date of notification of this rating decision was 
May 26, 1995.  The later of these dates is the most 
advantageous to the appellant given the circumstances of this 
case.  As such, with May 26, 1995 as the beginning date of 
eligibility, the ending date of the ten year eligibility 
period is May 26, 2005.  See 38 U.S.C.A. § 3512(b)(1); 38 
C.F.R. § 21.3046(a).  The appellant's claim for DEA benefits 
was received on August 29, 2008, over three years after the 
end of the delimiting period.  Accordingly, DEA benefits are 
not warranted unless the criteria for an extension of the 
delimiting period have been met.

The 10-year delimiting period may be extended if the eligible 
spouse does the following: (1) applies for the extension 
within the appropriate time limit; (2) was prevented from 
initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from 
willful misconduct; (3) provides VA with any requested 
evidence tending to show that she was prevented from 
initiating or completing the program because of a physical or 
mental disability that did not result from the willful 
misconduct of the eligible spouse; and (4) is otherwise 
eligible for payment of educational assistance for the 
training pursuant to Chapter 35. 38 C.F.R. 
§ 21.3047(a)(1)(i-iv); see also 38 U.S.C.A. § 3512 (b)(2).  
In the present case, there is no evidence, nor does the 
appellant contend, that she sought an extension of the 
delimiting date or that she was medically prohibited from any 
program of education during the eligibility period.  

The Board acknowledges the appellant's argument that she did 
not receive notification of her eligibility for DEA benefits 
and that she was unaware of the ending date for her period of 
eligibility.  To this end, there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties, to 
include notice of applicability of DEA benefits upon a 
permanent and total disability rating.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  Clear evidence to the 
contrary is required to rebut the presumption of regularity, 
but such has not been presented in this case.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  

Furthermore, even if the appellant was actually unaware of 
the ten year eligibility period for use of established DEA 
benefits, such lack of awareness would not change the outcome 
of this appeal as ignorance of the law is no excuse.  Bryan 
v. West, 13 Vet. App. 482, 486-87 (2000).  Instead, the 
Supreme Court of the United States has held that everyone 
dealing with the government is charged with knowledge of 
federal statutes and lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384 (1947).  
Thus, regulations are binding on all who seek to come within 
their purview, "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."   Id. at 385.  

The Board is sympathetic to the appellant's claim.  However, 
the regulatory criteria and legal precedent governing 
eligibility for the receipt of Chapter 35 educational 
assistance benefits are clear and specific.  The Board is 
bound by these criteria.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied due to the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Dependents' Educational Assistance benefits under the 
provisions of Chapter 35, Title 38 of the United States Code 
for training received at ICPR Junior College is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


